USCA11 Case: 20-12419    Date Filed: 02/16/2021   Page: 1 of 9



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12419
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 0:19-cv-61733-AHS



WILLIAM BURKE,

                                                            Plaintiff - Appellant,

versus

CUSTOM MARINE GROUP,
CUSTOM MARINE GROUP, LLC,
ICONIC MARINE,
ICONIC MARINE GROUP,
ICONIC MARINE GROUP, LLC,

                                                                     Defendants,
FOUNTAIN, et al.,

                                                           Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (February 16, 2021)
          USCA11 Case: 20-12419       Date Filed: 02/16/2021    Page: 2 of 9



Before ROSENBAUM, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      This appeal concerns William Burke’s purchase of a defective high-speed

sports fishing vessel. According to Burke, the district court erred in dismissing

Burke’s second amended complaint (1) as a shotgun pleading, (2) without leave to

amend, and (3) in its entirety. After careful review, we affirm the district court’s

ruling.

      The facts are known to the parties; we do not repeat them here except as

necessary to resolution of the issues presented.

                                           I

      Burke purchased a high-speed sports fishing vessel. Burke eventually

discovered defects with the vessel and filed a complaint against more than 30

defendants. Burke filed a motion for enlargement of time to serve process; in

granting the motion, the district court stated: “Plaintiff’s Complaint appears to be a

shotgun pleading. Plaintiff fails to articulate with the requisite specificity how

each of the many Defendants are liable for the alleged claims. Plaintiff is advised

to address these pleading deficiencies in any amended complaint.” Burke then

filed his first amended complaint. Several defendants moved to dismiss the first

amended complaint, arguing, in relevant part, that it was a “shotgun pleading.”

The district court held a hearing and eventually granted the motion to dismiss,


                                           2
           USCA11 Case: 20-12419            Date Filed: 02/16/2021     Page: 3 of 9



stating that “[a]s stated on the record, Plaintiff is advised to address the pleading

deficiencies in the amended complaint.”

       Burke filed a second amended complaint. Some of the defendants filed a

motion to dismiss the second amended complaint. The district court granted the

motion and dismissed the second amended complaint in its entirety with prejudice.

In particular, the district court stated:

       In Plaintiff’s Second Amended Complaint [] each count incorporates
       the allegations of all the preceding paragraphs and counts, even though
       many of the allegations have no bearing on the claims. In opposition
       to the instant motion, Plaintiff insists nothing set forth in the Second
       Amended Complaint [] should prevent the parties or this Court from
       understanding the heart of the complaint. And, he further asserts if
       there are any ambiguities, ‘the parties will be able to ferret out
       additional detail [sic] concerning Plaintiff’s legal theories in a timely
       and efficient manner via the discovery process.’ [] Here, Plaintiff’s
       Second Amended Complaint [] spans 80 pages, an addition of two more
       counts and two additional defendants. There are no discernible causes
       of action, nor are the facts stated in the numbered paragraphs limited to
       a single set of circumstances.

       When Plaintiff filed the Second Amended Complaint [], he had fair and
       adequate notice of the defects and a meaningful chance to fix them. See
       Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1358 (11th Cir. 2018) . .
       . In the Second Amended Complaint [], Plaintiff still failed to correct
       defects of which he had notice. To permit this action to go forward
       would result in a waste of judicial resources.

Burke now appeals the district court’s order dismissing his second amended

complaint.1


1
 We review a district court’s dismissal on shotgun-pleading grounds for an abuse of discretion.
Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015).
                                                3
          USCA11 Case: 20-12419        Date Filed: 02/16/2021    Page: 4 of 9



                                           II

      Before us, Burke argues that the district court erred in dismissing Burke’s

second amended complaint (1) as a shotgun pleading, (2) without leave to amend,

and (3) in its entirety. We address each of these arguments in turn.

                                           A

      Rule 8(a)(2) states that a “pleading that states a claim for relief must contain

. . . a short and plain statement of the claim showing that the pleader is entitled to

relief.” Rule 10(b) similarly provides that:

      A party must state its claims or defenses in numbered paragraphs, each
      limited as far as practicable to a single set of circumstances. A later
      pleading may refer by number to a paragraph in an earlier pleading. If
      doing so would promote clarity, each claim founded on a separate
      transaction or occurrence—and each defense other than a denial—must
      be stated in a separate count or defense.

This Court has referred to complaints that fail to comply with Rule 8(a)(2) or Rule

10(b), or both, as “shotgun pleadings.” See, e.g., Weiland v. Palm Beach Cty.

Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015). In Weiland, we identified

four categories of shotgun pleadings: (1) “a complaint containing multiple counts

where each count adopts the allegations of all preceding counts, causing each

successive count to carry all that came before and the last count to be a

combination of the entire complaint”; (2) “a complaint . . . replete with conclusory,

vague, and immaterial facts not obviously connected to any particular cause of

action”; (3) a complaint “that commits the sin of not separating into a different
                                           4
          USCA11 Case: 20-12419        Date Filed: 02/16/2021    Page: 5 of 9



count each cause of action or claim for relief”; and (4) a complaint that “assert[s]

multiple claims against multiple defendants without specifying which of the

defendants are responsible for which acts or omissions, or which of the defendants

the claim is brought against.” 792 F.3d at 1321–23. “The unifying characteristic

of all types of shotgun pleadings is that they fail to one degree or another, and in

one way or another, to give the defendants adequate notice of the claims against

them and the grounds upon which each claim rests.” Id. at 1323.

      Here, the district court concluded that Burke’s second amended complaint

fell into the first Weiland category—those which contain multiple counts where

each count adopts the allegations of all preceding counts. Although each of the

counts realleged the generalized allegations, they did not reallege the preceding

counts. This Court does not categorize complaints as shotgun pleadings where

“[t]he allegations of each count are not rolled into every successive count on down

the line.” Weiland, 792 at 1324. The district court’s conclusion with respect to the

first Weiland category was therefore incorrect.

      The district court identified other problems, however, with Burke’s second

amended complaint. Specifically, the court concluded that Burke’s complaint

“spans 80 pages, an addition of two more counts and two additional defendants”

and that “[t]here are no discernible causes of action, nor are the facts stated in the

numbered paragraphs limited to a single set of circumstances.”


                                           5
           USCA11 Case: 20-12419           Date Filed: 02/16/2021      Page: 6 of 9



       The district court correctly identified Burke’s complaint as implicating the

third Weiland category 2— failure to separate “into a different count each cause of

action or claim for relief.” 792 F.3d at 1322. In Count V, Burke alleged

“Negligent Manufacturing, Design, Failure to Warn, Etc.” against the Fountain and

Iconic defendants. These are distinct theories of liability that involve different

facts and should be asserted independently. See, e.g., Tang v. NCL (Bahamas)

Ltd., 472 F. Supp. 3d 1227, 1229 (S.D. Fla. 2020). Further, before the district

court, Burke argued that “[r]eview of the Count [V] . . . reveals that this is a

negligence count supported by a list of negligent acts A-K which is perfectly

acceptable.” But the explanation that Count V is “a negligence count” only

compounds the difficulty of comprehending Burke’s second amended complaint;

in Count VI, Burke also alleges “Negligence” against the Fountain and Iconic

defendants, as well as defendant Hardison. The result of this—including Burke’s

use of “Etc.” in the title of Count V— is that the defendants lack “adequate notice

of the claims against them and the grounds upon which each claims rest.”

Weiland, 792 at 1323. We conclude that the district court correctly dismissed

Burke’s second amended complaint as a shotgun pleading.

                                               B

2
 Although the district court incorrectly concluded that Burke’s second amended complaint fell
into Weiland’s first category, we may affirm the district court’s judgment based on any ground
supported by the record. See Kernel Records Oy v. Mosley, 694 F.3d 1294, 1309 (11th Cir.
2012).

                                               6
          USCA11 Case: 20-12419        Date Filed: 02/16/2021   Page: 7 of 9




      Burke also argues that the district court erred in dismissing the second

amended complaint without leave to amend because Burke lacked fair and

adequate notice of his pleadings’ defects. Under our precedent—

      In dismissing a shotgun complaint for noncompliance with Rule 8(a), a
      district court must give the plaintiff one chance to remedy such
      deficiencies . . . . What matters is function, not form: the key is whether
      the plaintiff had fair notice of the defects and a meaningful chance to
      fix them. If that chance is afforded and the plaintiff fails to remedy the
      defects, the district court does not abuse its discretion in dismissing the
      case with prejudice on shotgun pleading grounds.

Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1358 (11th Cir. 2018) (quotation

marks omitted).

      The district court afforded Burke with ample opportunity to fix the defects in

his pleadings. Recall that, in ruling on the motion for enlargement of time, the

district court stated: “Plaintiff’s Complaint appears to be a shotgun pleading.

Plaintiff fails to articulate with the requisite specificity how each of the many

Defendants are liable for the alleged claims. Plaintiff is advised to address these

pleading deficiencies in any amended complaint.” At the motion hearing that

resulted in the dismissal of Burke’s amended complaint, the district court identified

specific problems with Burke’s pleadings and permitted Burke to file his third

complaint. In light of Burke’s failure to cure his pleadings’ deficiencies after

multiple opportunities, the district court did not abuse its discretion in dismissing

his second amended complaint without leave to amend.

                                           7
           USCA11 Case: 20-12419           Date Filed: 02/16/2021       Page: 8 of 9



                                               C

       Finally, Burke argues that the court erred in dismissing the second amended

complaint “in its entirety.” Specifically, Burke argues that the order dismissing the

amended complaint failed to give him fair notice of the defects as to the pleading

of the two additional counts and two additional defendants. Burke contends that he

advised the court that he intended to add another count, that the district court

signaled assent, but that the district court later dismissed the second amended

complaint by noting that Burke had added two more counts and two more

defendants. But it is clear that the district court did not dismiss the second

amended complaint because of the two additional counts and defendants. The

district court simply emphasized these additional defendants and counts to observe

that Burke’s changes to the amended complaint did not make his pleadings

intelligible. The district court rested its decision to dismiss on entirely independent

grounds, including that “[t]here are no discernible causes of action, nor are the

facts stated in the numbered paragraphs limited to a single set of circumstances.”

Accordingly, the district court did not abuse its discretion in dismissing Burke’s

second amended complaint in its entirety.3




3
 We need not address the Appellees’ argument in the alternative that Burke failed to state a
plausible claim for relief.
                                                8
          USCA11 Case: 20-12419      Date Filed: 02/16/2021    Page: 9 of 9



                                         III

      To sum up: the district court did not abuse its discretion in dismissing

Burke’s second amended complaint (1) as a shotgun pleading, (2) without leave to

amend, and (3) in its entirety.

      AFFIRMED.




                                         9